Exhibit 10.1
 
THIRD CONSENT AND WAIVER AGREEMENT




This Third Consent and Waiver Agreement (“Agreement”) is made and entered into
as of September 23, 2011, by and among The Brainy Brands Company, Inc., a
Delaware corporation (the “Company”), and the parties identified on the
signature page hereto (“Subscribers”).  Capitalized terms used but not defined
herein will have the meanings assigned to them in the Subscription Agreement (as
defined below).


WHEREAS, the Company and Subscribers entered into Subscription Agreements dated
as of November 24, 2010 (“November Offering”),  April 18, 2011 (“April
Offering”) and August 11, 2011 (“August Offering”) (each a “Subscription
Agreement”); and


WHEREAS, pursuant to the Subscription Agreements, the Company issued to the
Subscribers secured convertible promissory notes (“Notes”) and Warrants (the
“Warrants”); and


WHEREAS, the August Offering contemplated the sale of up to $2,400,000 of
principal amount of secured promissory Notes and Warrants in three tranches, the
first of which occurred August 11, 2011 (“Initial Closing of August Offering”);
and


WHEREAS, in connection with the Second Closing of the August Offering, the
Conversion Price of the Notes is to be reduced to $0.20 and the Purchase Price
for each Warrant Share is to be $0.20; and


WHEREAS, Schedule 9(e) to the August Offering Subscription Agreement is to be
amended to set forth the Use of Proceeds of the proceeds of the Second Closing
of the August Offering in the form annexed hereto as Exhibit A; and


WHEREAS, Schedule 12(a) to the November Offering, April Offering and August
Offering Subscription Agreement is to be modified to increase from 7,500,000 to
15,000,000, the amount of shares of Common Stock to be issuable pursuant to the
Plan, and restated in the form annexed hereto as Exhibit B; and


WHEREAS, the Subscription Agreements and Transaction Documents (as defined in
the Subscription Agreement for the November Offering, April Offering and August
Offering) permit a Majority in Interest representing 75% of the outstanding
Principal Amount of the Notes on the date the consent is obtained to consent to
or waive on behalf of all holders of the Notes any provision or term of the
Transaction Documents or to take any action under the Transaction Documents; and


WHEREAS, the Subscribers wish to: (i) consent to the reduction of the Conversion
Price of the Notes issued and issuable in the November Offering, April Offering
and August Offering to $0.20 per Conversion Share, (ii) the reduction of the
Purchase Price per Warrant Share issued and issuable in the November Offering,
April Offering and August Offering to $0.20, (iii) the amendment and restatement
of Schedule 1, Schedule 9(e), and Schedule 12(a) to the August Offering
Subscription Agreement in the forms annexed hereto as Exhibits A, B and C, (iv)
consent to the addition of the additional Subscribers identified on  Exhibit A
and the signature pages hereto, and (v) consent to the other terms of this
Agreement.


NOW, THEREFORE, the Company and the Subscribers hereby agree as follows:


1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreements shall have the meanings
given to such terms in the Subscription Agreements.


2.           (a)           Reset.  The Company and the Subscribers acknowledge
and agree that as a result of the Second Closing of the August Offering, the
Subscribers to the November Offering, April Offering and Initial Closing of the
August Offering are entitled to and are hereby granted anti-dilution protection
and a reset of the Conversion Price of their Notes and Purchase Price of their
Warrants to $0.20, subject to further reduction as described in the Transaction
Documents.  The Majority in Interest knowingly waive the application of the last
sentence of Section 3.3 of each of the Warrants issued in connection with the
November Offering and April Offering, one time only, with respect to the amount
of Warrant Shares that may be purchased upon full exercise of each of such
Warrants so that the amount of Warrant Shares for which the Warrants may be
exercised immediately following the execution of this Agreement is the same as
immediately preceding the execution of this Agreement.  The foregoing waiver
applies only with respect to the reduced Warrant Purchase Price described in
this Section 2(a).
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           Security.   The undersigned consent to the amendment of all
Schedules and Exhibits to the Transaction Documents, including but not limited
to Schedule 1 to the August Offering Subscription Agreement to reflect the
amended amount of Principal Amount of Notes to be acquired by the Subscribers
thereon in connection with the Second Closing to the August Offering as set
forth on Exhibit A hereto, Schedule 9(e) to the August Offering Subscription
Agreement to set forth the Use of Proceeds of the proceeds of the Second Closing
of the August Offering in the form annexed hereto as Exhibit B, Schedule 12(a)
to the November Offering, April Offering and August Offering Subscription
Agreement to increase from 7,500,000 to 15,000,000, the amount of shares of
Common Stock to be issuable pursuant to the Plan, in the form annexed hereto as
Exhibit C, and  the Schedule to the Security Agreement to include the
subscribers to the Second Closing of the August Offering as Secured Parties
pari-passu with the Subscribers and authorize the Collateral Agent to make
additional filings at the discretion of the Collateral Agent to memorialize the
security interest to be granted to the subscribers to the Second Closing of the
August Offering.


3.           Increase Authorized Shares.  The Company covenants to use its best
efforts to obtain an increase in the amount of authorized Common Stock (the
“Increase”) to 500,000,000 shares, not later than December 1, 2011.  Failure to
effectuate the Increase on or before December 1, 2011 is an Event of Default
under the Notes.


4.           Additional Subscribers.  The additional Subscribers identified on
Exhibit A and the signature pages hereto (the “New Subscribers”) are hereby
added as Subscribers under the August Offering Subscription Agreement. Without
limiting the generality of the foregoing, the Subscribers hereby consent to the
addition of the New Subscribers as parties to the August Offering Subscription
Agreement  and Transaction Documents, and the New Subscribers hereby (i) enter
into each of the Transaction Documents under the August 2011 Subscription
Agreement to which the Subscribers are a party, and (ii) make the representation
and warranties made by the Subscribers under the August Offering Subscription
Agreement.
 
5.           Full Force and Effect.   Except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Documents or of any right, power or remedy of
the Subscribers, or constitute a waiver of any provision of the Transaction
Documents (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.  Except as set forth herein, the Subscribers reserve
all rights, remedies, powers, or privileges available under the Transaction
Documents and any other agreement to which the Subscribers may be parties to, at
law or otherwise.  This Agreement shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to.  This Agreement
shall be included in the definition of the Transaction Documents.


6.           Holding Period.  The Company acknowledges and agrees that the
holding period of the Securities issued pursuant to the Transaction Documents
for purposes of Rule 144 under the Securities Act of 1933 remains unaffected by
the terms and transactions described in this Agreement, and is not reset or
restarted in any way as a result of the terms and transactions described in this
Agreement.


7.           Agreement.  Each of the undersigned states that he has read the
foregoing Agreement and understands and agrees to it.


8.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to any other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were an original thereof.


9.           Governing Law.  This Agreement will be governed by and interpreted
in the same manner as the Transaction Documents.


10.           Amendments.  This Agreement and any term hereof may be changed,
waived, discharged or terminated in the same manner as the Transaction
Documents.


11.           Severability.   The invalidity or unenforceability of any
provision hereof will in no way affect the validity or enforceability of any
other provision.






[Signature page to follow]




 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and the undersigned have caused this Agreement
to be executed as of the date first written above.
 

 
THE BRAINY BRANDS COMPANY INC.
     the “Company”                
 
By:
/s/ John Benfield          

 
“NEW SUBSCRIBERS”
 

 FLM HOLDINGS LLC       EDWARD KARR                      
By: /s/ Samuel DelPresto
   
/s/ Edward Karr
 
Name: Samuel DelPresto
   
 
 
Title: Managing Member
   
 
                               
BRILLIANT SINO INVESTMENT LIMITED
                 
By:  /s/ Andrew Lee
        Name: Andrew Lee         Title: Director        

                                                                       



 
3

--------------------------------------------------------------------------------

 
                                                                          









IN WITNESS WHEREOF, the Company and the undersigned have caused this Agreement
to be executed as of the date first written above.
 
 

 
THE BRAINY BRANDS COMPANY INC.
    the “Company”                
 
By:
/s/ John Benfield          

 
“SUBSCRIBERS”
 
 

ALPHA CAPITAL ANSTALT      WHALEHAVEN CAPITAL FUND LIMITED      
By: /s/ Konrad Ackerman
 
By: /s/ Vadim Mats
Name: Konrad Ackerman
 
Name: Vadim Mats
Title: Director
 
Title: CFO
Principal Amount of Notes held: $500,000 (11/24/10)
 
Principal Amount of Notes held: $500,000 (11/24/10)
Principal Amount of Notes held: $137,500 (4/18/11)
 
Principal Amount of Notes held: $125,000 (4/18/11)
Principal Amount of Notes held: $137,500 (5/20/11)
 
Principal Amount of Notes held: $125,000 (5/20/11)
Principal Amount of Notes held: $72,800 (8/11/11)
 
Principal Amount of Notes held: $65,000 (8/11/11)
           
FLM HOLDINGS LLC
 
FJD HOLDINGS LLC
                 
By: /s/ Samuel DelPresto
 
By:  /s/ Frank D’Agostino Jr.
Name: Samuel DelPresto
 
Name: Frank D’Agostino Jr.
Title: Managing Member  
Title: Managing Member
Principal Amount of Notes held: $206,488.89 (11/24/10)
 
Principal Amount of Notes held: $250,000 (11/24/10)
Principal Amount of Notes held: $150,000 (4/18/11)
   
Principal Amount of Notes held: $150,000 (5/20/11)
                     
BRILLIANT SINO INVESTMENT LIMITED
               
By: /s/ Andrew Lee
   
Name: Andrew Lee
   
Title: Director
   
Principal Amount of Notes held: $300,000 (5/5/11)
         



                                                                        


 
4

--------------------------------------------------------------------------------

 




BRIO CAPITAL L.P.
 
EDWARD KARR
                 
By: /s/ Shaye Hirsch
 
/s/ Edward Karr
Name: Shaye Hirsch
 
Principal Amount of Notes held: $100,000 (11/24/10)
Title: Managing Partner
   
Principal Amount of Notes held: $150,000 (11/24/10)
   
Principal Amount of Notes held: $37,500 (4/18/11)
   
Principal Amount of Notes held: $37,500 (5/20/11)
   
Principal Amount of Notes held: $20,800 (8/11/11)
               
ADVENTURE VENTURES LLC
 
OSHER CAPITAL PARTNERS LLC
                 
By: /s/ Ari Kluger
 
By:  /s/ Ari Kluger
Name:
 
Name:
Title:
 
Title:
Principal Amount of Notes held: $125,000 (11/24/10)
 
Principal Amount of Notes held: $125,000 (11/24/10)
Principal Amount of Notes held: $36,400 (8/11/11)
 
Principal Amount of Notes held: $62,500 (4/18/11)
   
Principal Amount of Notes held: $62,500 (5/20/11)
           
MAIELLA INVESTMENT HOLDINGS LLC
 
BRISTOL INVESTMENT FUND, LTD.
                 
By: /s/ Gerard Adams
 
By:  /s/Paul Kessler
Name: Gerard Adams
 
Name: Paul Kessler
Title: Principal
 
Title: Director
Principal Amount of Notes held: $150,000 (11/24/10)
 
Principal Amount of Notes held: $280,000 (11/24/10)
   
Principal Amount of Notes held: $50,000 (4/18/11)
   
Principal Amount of Notes held: $50,000 (5/20/11)
   
Principal Amount of Notes held: $25,000 (8/11/11)
           
BRISTOL CAPITAL ADISORS
 
BRISTOL CAPITAL, LLC
PROFIT SHARING PLAN
               
By: /s/ Paul Kessler
 
By:  /s/ Paul Kessler
Name: Paul Kessler
 
Name: Paul Kessler
Title: Director
 
Title: Director
Principal Amount of Notes held: $40,000 (11/24/10)
 
Principal Amount of Notes held: $80,000 (11/24/10)
   
Principal Amount of Notes held: $50,000 (4/18/11)
   
Principal Amount of Notes held: $50,000 (5/20/11)
           




 
5

--------------------------------------------------------------------------------

 
 
 
WHALEHAVEN OPPORTUNITIES FUND L.P.
 
AMPERSAND MANAGEMENT AS TRUSTEE
   
OF THE MUNT TRUST
                 
By: /s/ Vadim Mats
 
By: /s/ Jean Paul Le Coeq/[illegible]
Name:Vadim Mats
 
Name: Jean Paul Le Coeq/[illegible]
Title: CFO
 
Title: Authorized Signatories
Principal Amount of Notes held: $25,000 (4/18/11)
 
Principal Amount of Notes held: $25,000 (4/18/11)
Principal Amount of Notes held: $25,000 (5/20/11)
 
principal Amount of Notes held: $25,000 (5/20/11)
                 
CANYONS TRUST
 
PARK INVESTMENT HOLDINGS, LLC
                 
By: /s/ James F. Heekin
 
By: /s/ Steven Spiegel
Name: James F. Heekin
 
Name: Steven Spiegel
Title: Trustee
 
Title:
Principal Amount of Notes held: $50,000 (4/18/11)
 
Principal Amount of Notes held: $37,500 (4/18/11)
Principal Amount of Notes held: $50,000 (5/20/11)
 
principal Amount of Notes held: $37,500 (5/20/11)
                 
“Escrow Agent”
         
GRUSHKO & MITTMAN, P.C.
               
By: /s/ Grushko & Mittman, P.C.
   
Name:
   
Title:
   

 
The Company represents and acknowledges that the Subscribers whose signatures
are appended to this Agreement constitute a Majority in Interest.
 

 
THE BRAINY BRANDS COMPANY INC.
the “Company”
         
 
By:
/s/ John Benfield                          





 
 
6

--------------------------------------------------------------------------------

 
 
 
Exhibit A


SCHEDULE 1




SUBSCRIBER AND ADDRESS
 
INITIAL CLOSING PRINCIPAL
AMOUNT AND
PURCHASE PRICE
   
SECOND CLOSING PRINCIPAL
AMOUNT AND
PURCHASE PRICE
 
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
  $ 72,800.00     $ 75,000.00  
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, N.J. 07632
Fax: (201) 586-0258
  $ 65,000.00     $ 25,000.00  
BRISTOL INVESTMENT FUND, LTD.
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Attn: Amy Wang, Esq.
Fax: (323) 960-3805
  $ 25,000.00     $ 25,000.00  
ADVENTURE VENTURES LLC
150 Central Park South, 2nd Floor
New York, NY 10019
Fax: (212) 586-8244
  $ 36,400.00       -0-  
BRIO CAPITAL L.P.
401 E. 34th Street – Suite South 33C
New York, NY 10016
Attn: Shaye Hirsch
Fax: (646) 390-2158
  $ 20,800.00     $ 10,000.00  
TOTALS
  $ 220,000.00     $ 135,000.00  





New Subscribers:
Exhibit B


NEW SUBSCRIBER AND ADDRESS
 
SECOND CLOSING PRINCIPAL
AMOUNT AND
PURCHASE PRICE
 
FLM HOLDINGS LLC
8 Hop Brook Lane
Holmdel, New Jersey 07733
  $ 25,000.00  
EDWARD KARR
Rampartners SA
19 Blvd., Georges-Favon
Geneva, Switzerland 1204
Fax: +41-22-310-8605
  $ 10,000.00  
BRILLIAN SINO INVESTMENT LIMITED
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola, British Virgin Islands
  $ 10,000.00  
TOTAL
  $ 45,000.00  



Schedule 9(e)


Use of Proceeds for Second Closing


Based on $250,000 in net proceeds:


$125,000 for infomercial development
$125,000 for operations


Based on $205,000 in net proceeds:


$100,000 for infomercial development
$105,000 for operations




 
7

--------------------------------------------------------------------------------

 
Exhibit C


Schedule 12(a)


Excepted Issuances


Schedule 12(a) - Excepted Issuances
 
The Company expects to adopt a Incentive Stock Plan (the “Plan”) pursuant to
which it will be able to issue a total of 15,000,000 (post forward split)
options and/or shares of common stock to its officers, directors, and
consultants.   The Plan will allow the Company to issue qualified and
non-qualified stock options and as well as common stock.   No option will be
exercisable for more then ten years from when it is issued. The Plan shall
terminate on the sooner of when the options or shares available for issuance
have been issued or ten years from when it was adopted by the Company’s
Board.   The exercise price for options issued pursuant to the Plan shall be the
Fair Market Value of the Company’s common stock on the date of the grant, but
not less than the closing price of the Common Stock as reported for the
Principal Market for the date of the grant, subject to any applicable rules and
regulations.


Securities to be issued in connection with the acquisition of Giddy Gander, LLC.


Stock grants to Dennis Fedoruk of an aggregate of 5,600,000 shares of common
stock in accordance with the employment agreement between Mr. Fedoruk and the
Company, which agreement was filed as an exhibit to the Current Report on Form
8-K which was filed by the Company with the Securities and Exchange Commission
on November 24, 2010.



 
 
 
 
 
 
8